Citation Nr: 0203212	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  00-22 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  He served in the Republic of Vietnam during this 
period and received the Combat Infantryman's Badge as a 
result of such service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the 50 percent disabling 
rating for PTSD.

The veteran testified before the undersigned Board Member by 
videoconference in August 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's service-connected PTSD has been manifested 
by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent evaluation for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991& 
Supp.2001); 38 C.F.R. § 3.321, Part 4, including § 4.130, 
Diagnostic Code 9411 (2000); 66 Fed. Reg. 45, 630-32 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 3.102, 
3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a rating in 
excess of 50 percent for PTSD.  Specifically, he claims that 
his PTSD has worsened since the initial grant of service 
connection, to include such symptoms as irritability, 
outbursts of anger, difficulty concentrating, auditory 
hallucinations, nightmares, and isolation.

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  However, a remand for 
application of VCAA is not necessary.  In this regard, the 
veteran's claims file contains his service medical records, 
the veteran's DD-214, and VA outpatient treatment records.  
An attempt to obtain private medical records was returned as 
undeliverable.  The veteran was provided a VA examination as 
recently as February 2000.  Further, he testified before the 
undersigned Board Member by videoconference in August 2001.  

In a statement of case dated in September 2000 and in a 
supplemental statement of the case dated in February 2001, 
the RO summarized the evidence that had been reviewed in the 
case and explained the criteria under which the veteran's 
PTSD was rated.  While it is noted that the veteran testified 
in his August 2001 videoconference hearing that he is a 
recipient of Social Security Disability and said records are 
not contained within the file, as a 100 percent rating has 
been granted, which is set out below, there is no prejudice 
to the veteran.  Under these circumstances, there is no 
reasonable possibility that further assistance to the 
appellant would aid in substantiating his claim.  For this 
reason, a remand for further development of the claim is not 
warranted.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In a February 1998 rating decision, the veteran was granted 
service connection for PTSD and a 50 percent disabling rating 
was assigned from October 1997.  That decision was based on 
evidence that included service medical records, the veteran's 
DD-214, treatment records from the VA Medical Center (VAMC) 
in Cleveland, and a November 1997 VA examination, which 
diagnosed the veteran with PTSD.   In December 1999, the 
veteran filed a claim for an increased rating.  A March 2000 
rating decision continued the 50 percent disabling rating for 
PTSD.  The veteran disagreed with the 50 percent rating, and 
initiated this appeal.  

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 50 percent disabling.  A 50 
percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships. 

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Turning to the evidence of record, the claims file contains 
the following pertinent evidence.  VA treatment records dated 
between March 1998 and December 1999 indicate that the 
veteran sought treatment for his PTSD on a frequent basis. In 
March 1998, the veteran was positive for suicidal ideation, 
without plan or intent, and had some paranoid ideations. He 
was also found to have occasional suicidal ideations in June 
1998.  In July and August 1998, the veteran complained of 
intrusive thoughts of Vietnam.  He further complained of 
nightmares and irritability in August 1998.  An entry dated 
February 1999, shows the veteran had no change in mood and 
feelings of anxiety.  Entries for August 1999 indicate that 
the veteran was feeling helpless, very depressed, and a 
"burden on his family."  In entries for September 1999, the 
veteran indicated "if he fe[lt] like a burden on his mother 
he would end his life" and that he didn't want to be around 
strangers.
He was also found to have poor/fair insight and judgment.  In 
December 1999, the veteran complained of having limited 
social activity, anger, and recurrent thoughts about Vietnam.  
The veteran was found to have a depressed affect and was 
assigned a Global Assessment of Functioning Scale (GAF) score 
of 38.

In February 2000, the veteran was afforded a VA examination.  
Under employment history it was noted that the veteran had 
not worked since 1990 due to PTSD symptoms.  The veteran 
complained of sleeplessness, irritability, outbursts of 
anger, difficulty concentrating, an exaggerated startle 
response, hypervigilance, jumpiness, recurrent and intrusive 
thoughts, depression, auditory hallucinations, flashbacks, 
nightmares, avoidance of activities or situations that 
aroused recollections of Vietnam, diminished interest in 
significant activities, not wanting to go outside of his 
home, feelings of detachment from others, having no friends, 
and a restricted range of affect.  Upon physical examination 
the veteran was found to be carefully groomed and an 
appropriate affect.  His mood was depressed.  He was found to 
have auditory hallucinations.  His memory, judgment and 
insight were fair.  The examiner diagnosed the veteran with 
PTSD with depression and severe psychosocial stressors.  He 
was assessed with a GAF of 50.  The examiner concluded that 
the veteran had "severe impairment of his industrial and 
social adaptability."

Treatment records from the Cleveland VAMC dated between 
December 1999 and November 2000 are also contained in the 
claims file.  In January 2000, the veteran still complained 
of intrusive thoughts, poor concentration, and not finding 
enjoyment in any activity.  He was found to have feelings of 
hopelessness, helplessness, and isolation.  In March 2000, he 
continued to complain of feelings of isolation. In June 2000, 
the veteran's medication was changed from Wellbutrin to 
Prozac.  He complained of irritability, depression, 
flashbacks, nightmares, and limited social activity.  He was 
found to have a restricted affect and his mood was bad.   An 
entry dated August 2000, assigned the veteran a GAF of 52.  
The progress notes from that date indicate that the veteran 
remained isolated, had feelings of confusion, and suffered 
from lack of concentration. In November 2000, the veteran was 
found to have intrusive thoughts, nightmares, and to be 
isolating himself.  A GAF of 50 was assigned.

In August 2001, the veteran presented testimony before the 
undersigned Board member in a videoconference hearing.  He 
testified to the following: that he hadn't worked for the 
past 10 years due to his PTSD; his GAF score fluctuated 
depending on who he talked to because he didn't feel 
comfortable talking to female psychiatrists; the events of 
Desert Storm triggered memories of Vietnam and interfered 
with his ability to work; and he receives Social Security 
Disability due to his PTSD. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the veteran's claim.  The 
Board notes that though there is some question as to whether 
the veteran's PTSD produces total occupational impairment, 
due to conflicting GAF scores, the veteran himself has 
testified that the reason for the fluctuation was he didn't 
feel comfortable talking to female psychiatrists.  He further 
testified that he hasn't worked in 10 years because of his 
PTSD and receives Social Security Disability for his PTSD.  
There is no affirmative evidence of record to refute these 
assertions.  

While the veteran may not meet all the specific criteria for 
the next higher 70 percent rating for PTSD, the evidence of 
record indicates that the veteran is more than likely 
unemployable due to his PTSD. 38 C.F.R. § 4.130, Diagnostic 
Code 9411. In this regard, the medical evidence of record 
shows that the veteran was assessed with a GAF score of 38 in 
December 1999.  According to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition of the American 
Psychiatric Association (DSM-IV), this is indicative of some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work, family relations, 
judgment, thinking or mood.  See 38 C.F.R. § 4.130.  

Despite being assigned a GAF of 52 in August 2000, which 
according to DSM-IV, is indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, the progress notes for that very day found that 
the veteran remained isolated, had feelings of confusion, and 
suffered from lack of concentration.  Further, VA treatment 
records dated between March 1998 and December 1999, indicated 
that the veteran was positive for suicidal ideation, had some 
paranoid ideations, had intrusive thoughts about Vietnam, 
felt helpless and hopeless, suffered from anger, had 
poor/fair insight and judgment, and "if he felt like a 
burden on his mother he would end his life."  Additional VA 
treatment records dated between December 1999 and November 
2000 contained findings of poor concentration, intrusive 
thoughts, feelings of hopelessness, isolation, irritability, 
depression, flashbacks, nightmares, and confusion.

Additionally, though the Board concedes that the veteran does 
not meet all the specific listed criteria for a 100 percent 
evaluation, to include gross impairment in thought processes 
or communication, grossly inappropriate behavior, or memory 
loss; he was found to have suicidal ideations in March 1998 
and August 1999, and upon VA examination in February 2000, he 
had auditory hallucinations, no friends, feelings of 
detachment from others, and not wanting to go outside of his 
home. (Emphasis added).  Further, the VA examiner concluded 
the veteran had severe impairment of his industrial and 
social adaptability.  Finally, in November 2000 a GAF of 50 
was assigned, which according to DSM-IV is also indicative of 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  Therefore, the Board 
finds that the evidence of record probably is indicative of 
total social and occupational impairment, and moreover, 
consistent in showing that the veteran is unemployable to 
warrant a total rating.

Thus, resolving all benefit of the doubt in favor of the 
veteran, a 100 percent rating is granted for PTSD. See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The schedular criteria having been met, a 100 percent 
disability rating is warranted for PTSD.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

